UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (date of earliest event reported):December 10, 2015 CANNASYS, INC. (Exact name of registrant as specified in its charter) Nevada 000-54476 88-0367706 (State or other jurisdiction of (Commission File Number) (IRS Employer incorporation or organization) Identification No.) 1720 South Bellaire Street, Suite 325 Denver, Colorado (Address of principal executive offices) (Zip code) Registrant’s telephone number, including area code: Phone: (800) 420-4866 N/A (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) 1 ITEM 8.01—OTHER EVENTS On December 4, 2015, CannaSys, Inc. purchased 10.83 common units (1.083% of the outstanding common limited liability company units) from Duby, LLC, a Colorado limited liability company (“Duby”), for the purchase price of $32,500 under the terms of a Subscription Agreement dated as of December 2, 2015. Duby provides a viral social-networking platform for the regulated hemp and cannabis businesses with in-depth, accurate, and real-time data in the cannabis industry worldwide, with the ability to analyze and report on industry trends on a macro and micro level for industry leaders and businesses in subcategories. CannaSys purchased the interest in Duby as part of ongoing negotiations for joint marketing and promotion of their respective products. ITEM 8.01—OTHER EVENTS On December 10, 2015, CannaSys issued a press release, a copy of which is filed as Exhibit 99.01 hereto. ITEM 9.01—FINANCIAL STATEMENTS AND EXHIBITS The following is filed as an exhibit to this report: Exhibit Number* Title of Document Location Item 99 Miscellaneous Press release dated December 10, 2015 Attached * All exhibits are numbered with the number preceding the decimal indicating the applicable SEC reference number in Item 601 and the number following the decimal indicating the sequence of the particular document. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. CANNASYS, INC. Dated: December 10, 2015 By: /s/ Michael A. Tew Michael A. Tew, Chief Executive Officer and Chief Financial Officer 2
